DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 10 August 2020.
Priority
The instant Application claims benefit as a continuation of the prior application 16/358,165 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08. 
Furthermore, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the parent Application (see above), the requirements of 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fukui (U.S. 2009/0225143 A1).
Regarding independent Claim 1, Fukui teaches (§§0036-0143 and Figs. 1-11): a liquid discharge apparatus (100, best seen in Figs. 8, 11), comprising: a liquid discharge device (146, 140B, 140G, 140R, 140K, 140Y, 140M, 140C, see e.g. §0098) configured to discharge a liquid onto a recording medium, the liquid having a curing degree variable by an amount of stimulation (e.g. §0124); an irradiation device (148a, 148 b, 156, §0125 and Fig. 8) configured to cure the liquid discharged onto the recording media by the stimulation, so as to form a layer of a formed object; and control circuitry (172, 173, 179, Fig. 11) configured to acquire surface roughness information indicating glossiness of a previously formed object (see, in particular, §§0102, 0126); set a stimulation amount for the liquid based on the acquired surface roughness information; and cause the irradiation device to cure the liquid discharged by the liquid discharge device based on the set stimulation amount (see, in particular, §§0102, 0126). 
Regarding Claim 2, Fukui further teaches (see e.g. §§0011-0013, 0036, 0044-0047) the curing degree of the liquid being variable by an irradiation light amount of an ultraviolet ray, and the irradiation device being further configured to irradiate the liquid discharged by the liquid discharge device with an ultraviolet ray to cure the liquid. 
Regarding Claim 3, Fukui further teaches (see e.g. §§0011-0013, 0036, 0046-0047 , 0123-0124 
Regarding Claim 4, Fukui further teaches (§§0044-0047, 0123-0124 and Figs. 3-5) the control circuitry being further configured to generate the surface roughness information from image data. 
Regarding independent Claim 5, Fukui teaches (§§0036-0143 and Figs. 1-11) a liquid discharge method, comprising: discharging a liquid onto a recording medium, the liquid having a curing degree variable by an amount of stimulation (e.g. §0124); acquiring surface roughness information indicating glossiness of a formed object formed on the recording medium (e.g. §0102); setting a stimulation amount for the liquid based on the acquired surface roughness information (e.g. §0123); and curing the discharged liquid based on the set stimulation amount (e.g. §0123-0126). 
Regarding Claim 6, Fukui further teaches (see e.g. §§0011-0013, 0036, 0044-0047) the curing degree of the liquid being variable by an irradiation light amount of an ultraviolet ray, and the curing step being performed with the ultraviolet ray. 
Regarding Claim 7, Fukui further teaches (see e.g. §§0011-0013, 0036, 0044-0047, 0123-0124 and Figs. 3-5) the discharged liquid having a hardness that increases as the irradiation light amount of the ultraviolet ray increases. 
Regarding Claim 8, Fukui further teaches (§§0044-0047, 0123-0124 and Figs. 3-5) the acquiring step to further comprises generating the surface roughness information from image data. 
Regarding Claim 9, Fukui further teaches (§§0123-0124 and Figs. 3-5) the setting step to further comprise setting the stimulation amount for the liquid, the stimulation amount being an irradiation light amount.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853